                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                          August 05, 2019
                      UNITED STATES DISTRICT CO UR T                     David J. Bradley, Clerk
                       SO U TH ER N D ISTR IC T O F TEX AS
                             H OU STO N D IW SIO N

Trina G ay Scherer,

               Plaintiff,

V.                                           CivilA ction N o.4:18-CV -02621

N ancy A.B enyhill,
Wc/jng CommissioneroftheSocial
Security Adm inistration

               D efendant.


                                      ORDER

         Plaintiff Trina G ay Scherer appeals the Social Security A dm inistration

dommissioner'sfinaldecision denying herapplication forsocialsecurity benefits.

(D.E.1.)PendingbçforethecourtisPlaintiffsM otion forSummaryJudgment(D.E.
12) and Defendant's Cross-M otion for Summary Judgment.(D.E. 14.) Having
carefully considered the m otions,filings,and applicable law ,the courtaffirm sthe

finaldecision oftheCom m issioner.

     1.ProceduralPosture

         Scherer applied for disability insurance benefits on N ovem ber 9,2015.She
     k
clalm edto sufferfrom physicaland m entalimpairm entsw ith an onsetdateofAugust

27, 2015. A fter her application w as denied on an initial review and on

reconsideration,Schererrequested ahearing.
      Thehearing w asheld on M arch 31,2017.TheA LJ issued a decision on July

24, 2017, finding Scherer not disabled. The Appeals Council denied Scherer's

requestforreview on M ay 15,2018.Scherer filed this com plaintin federalcourtto

appealtheA LJ'Sdecision.

   2.LegalStandards

      A .Five-step Process

      The SocialSecurity A ctprovides disability insurance beneststo peoplewho

have contributed to the program and have a physicalorm entaldisability.See 42

U.S.C.j423.ltdefnes disability as the (tinability to engage in any substantial
gainful activity by reason of any m edically determ inable physical or m ental

im pairm ent ...w hich has lasted or can be expected to lastfor a continuous period

ofnotlessthantwelvemonths.''See42U.S.C.j423(d)(1)(A).
      TheCom m issionerusesasequential,five-step approach to determ inewhether

the claim antis disabled.The claim antbears the burden ofproof on the srstfour

steps,buttheCommissionerbearstheburden on thefifth step.Newtonv.Apfel,209
F.3d448:455(5thCir.2000).A findingthattheclaimantisdisabledornotdisabled
atany pointin the five-step review terminatesthe analysis.Johnson v.Bowen,85l

F.2d748,751(5th Cir.1988).
      A t step one, the A LJ m ust determ ine w hether the claim ant is involved in

substantial gainf'ul activity.20 C.F.R.j 404.1520(b) (2017).A person who is


                                        2
working and engaging in substantialgainfulactivity is not disabled,regardless of

themedicalûndings.Wrenv.Sullivan,925F.2d 123,l25 (5th Cir.1991).
      Atstep tw o,the ALJ determ ineswhether any ofthe claim ant'simpairments

is severe, in-espective of age, education, or work experience. 20 C.F.R.

j404.1520(c)(2017).An impairmentisnotsevereEçonlyifitisaslightabnormality
having such m inim al effect on the individual that it would not be expected to

interferewith the individual'sabilityto work,in-espectiveofage,education orwork

experience.''Stonev.Heckler,752 F.2d 1099,1101(5th Cir.1985).A person who
doesnothave a severe im pairm entisnotdisabled.Wren,925 F.2d at125.

      The A LJ next determ ines,at step three,ifthe claim ant's severe im pairm ents

tçmeetl) or equalgq a listed impairmentin appendix 1.''20 C.F.R.j404.15204d)
(2017);see20C.F.R.Part404,SubpartP,Appendix 1(2017)(theççtzistings'').Ifa1l
the criteria of a Listing are m et,the claim ant is considered disabled.20 C.F.R.

j404.15204d)(2017).
      B efore reaching the final tw o steps, the A LJ m ust assess the claim ant's

residualfunctionalcapacity (RFC)Slbased on a11the relevant medicaland other
evidence.''20C.F.R.j404.1520(e)(2017).AnRFC assessmentKçisadetermination
ofthe m ostthe claim ant can stilldo despite his physicaland m entallim itations and

is based on allrelevantevidence in the claim ant's record.''P erez v.Barnhart,415

F.3d 457,461--62 (5th Cir.2005)(quoting 20 C.F.R.j404.1545(a)(1)).
      Atstep four,the RFC isused to determ inewhetherthe claim antcan perform

pastrelevant w ork.Perez,415 F.3d at 462.lf the claim ant can perform their past

work,theclaimantisnotdisabled.20 C.F.R.j404.1520(9 (2017).lfnot,theALJ
proceedsto step five.20C.F.R.j404.1520(g)(1)(2017).
      Atstep five,theALJ determ ineswhetherthe claim antcan perform any other

work by considering the claim ant'sRFC and otherfactors,including age,education,

andpastwork experience.Pcrcz,415 F.3d at462.Ifthe claim antcan perform other

w ork availablein the nationaleconom y,the claim antisnotdisabled.

      B .SubstantialE vidence Standard ofR eview

      This court's dtreview of the ALJ'S disability determination is Shighly

deferential':(itjaskls)only whethersubstantialevidencesupportsthedecision and
w hether the correct legalstandards w ere em ployed.''Garcia v.Berryhill,880 F.3d

700,704(5th Cir.2018).ç(A decision issupportedbysubstantialevidenceifcredible
evidentiary choicesorm edicalfndingssupportthedecision.''Salmond v.Berryhill,

892F.3d812,817(5thCir.2018).(dsubstantialevidenceismorethanamerescintilla
butlessthan a preponderance.''fJ.The reviewing courtis required to exam ine the

record as a whole to determ ine whether substantialevidence supported the M wJ'S

decision.Randallv.Sullivan,956F.2d 105,109 (5th Cir.1992).




                                       4
   3.A LJ'SDecision and Adm inistrativeR ecords

      A .H earing

      A t Scherer'shearing,the A LJ heard testim ony from Scherer,m edicalexpert

Dr.Philip Sydney Bentlif,and a vocationalexpert.(Tr.35.)Dr.Bentliftestified
aboutScherer'simpairmentsfrom June 24,2016,to M arch 31,2017.(Tr.40.)He
testifed that Schererhas a spine disorder with disc protnzsions at lum barregions

fourand fve(thelowestvertebraeofthespine)with impingementon theleftfifth
lumbarnerve.(Tr.41.)Dr.BentliftestifiedthatSchererhadapreviouslaminectomy,
a surgery m eantto relieve pressure on the spinalcord,ofspinalregions1.5 to S1.

(Tr.41.)Hetestitied thatSchererwasdiagnosed with cervicalspondylopatày with

radiculopathy (spinaldegeneration),adegreeofataxia(lack ofmusclecontrol),and
posturalimbalance.(Tr.41.)Dr.Bentliftestified thatScherer'sspinedisordersdid
notm eetorequalListing I.O4A.(Tr.42.)
      He testified that Scherer could (1)never climb ladders and scaffolds;
(2)occasionally climb stairsanduseramps;and (3)occasionally crouch,kneel,and
crawl.(Tr.43-.45.)Dr.Bentliftestifed that Scherer could during an eight-hour
workday Stsitsix hours,and be on herfeetforfourhours.''(Tr.45.)Henoted her
im balance m eant she could notbe exposed to iEunprotected heights orm echanical

parts-''(Tr.45.)




                                       5
      Dr.Bentlifreview ed the RFC proposed by Scherer's treating physician,Dr.

Lee Pollack. (Tr. 48.) Dr. Pollack found limitations with G<grasping,'' dsfine
manipulation,''and Ktreaching.''(Tr.439.)Dr.Bentliftestifiedthatthoselimitations
were notsupported by the record,(Tr.48.)At first,he did not agree with Dr.
Pollack'sstatementthatSchereritwaslessthan sedentary.''(Tr.51.)Hebelievedthat
she could handle tdlightactivities of up to ten pounds frequently''and eleven to

twentp five pounds occasionally.(Tr.43.)After cross-examination by Scherer's
attom ey,however,D r.Bentlifchanged his opinion to m ore closely align with Dr.

Pollack'sfindings.(Tr.49.)Heultimately stated that,considering a11theevidence,
Scherer(tcould handle (tenjpoundsfrequently and on the 1ow side ofgelevenqto
(twentyjpounds,''perhapsamaximum oftwelveorthirteenpounds,d<occasionally.''
(Tr.51-52.)Atonepointhetestifed thathethoughtshemightbemoreproperly
classifed as (tsedentary'' rather than (Clight,'' with capacity to lift ten pounds

occasionally atmost.(Tr.49.)
      Scherertestified thatshe could notwork dueto herback pain.(Tr.54-57.)
Shetestified thatshe took çT ram adolasa pain m edication''and usesa (sm edication

patch ofButrans.''(Tr.57.)Shetestified she could comfortably liftfifteen pounds,
butnotfor a third ofan eight-hour day,and could liftten pounds for a third of an

eight-hour day.She testified that she could stand for fifteen to tw enty m inutes ata

time.(Tr.60.)


                                         6
      The vocationalexperttestified thata person w ith Scherer'sRFC could work

lightunskilled jobsas an office cleaner,ticketseller,and assembler.(Tr.71-72.)
Thevocationalexperttestifiedthatatthesedentary exertionalleveltherewerejobs
thatshe could perform available in thenationaleconom y,such asprocurem entclerk,

orderclerk,and checker.(Tr.72-73.)
      B .A nalysis

      Thè ALJ issued his decision on July 24, 2017, finding Scherer was not

disabled from August27,2015 to July 24,2017.(Tr.28.)The ALJfollowed the
correctlegalnzles,and hisfindingsare supported by substantialevidence.

            Step One

      Atstep one,theALJcorrectly found Schererhad notenjaged in substantial

gainfulactivity sincetheallegedonsetdateofAugust27,2015.(Tr.19.)
         ii. Step Fwo

      Atstep two,the ALJfound Scherer'sdegenerative disc diseaseand obesity to

be severe impairments.(Tr. 20.) The ALJ found thatScherer's hypertension,
hyperlipidemia(high cholesterol),gastro-esophagealreflux disease(GERD,oracid
reflux),tension headaches,depression,and nnxiety werenotsevere.(Tr.20.)The
A LJdid notfind Schererto have any sym ptom saffecting herability to reach,handle,

orgrasp.(Tr.21.)
      TheALlrelied on appointmentsummariesby Dr.PatriciaThompson atthe
TomballRegionalM edical Center and Dr.Lee Pollack at the W oodlands/spring

Neuro-Diagnostic Center,and Dr.Bentlifs hearing testimony.(Tr.20-21.)The
court's independentreview ofthe record reveals that the A LJ'S determ ination w as

supported bysubstantialevidence.(Tr.336-37,360.-68,370-75,488-95).
         iii.Step Three

      At step tilree, the ALJ found that none of Scherer's im pairm ents w ere

medicallyequivalenttoaListing.(Tr.23.)TheALJappropriatelyconsideredListing
1.04.20 C.F.R.Pt.404,Subpt.P,App.1jj 1.04.(Tr.23.)Dr.Bentliftestifed in
the hearing that none of Scherer's im pairm ents w ere m edically equivalent to a

Listingandthattherecord didnotsupportsuch afinding.(Tr.42-43.)Thisfinding
w as supported by substantialevidence and w as notin error.

         iv.A F'
               C

      B efore turning to the finaltw o steps ofthe analysis,the A LJ determ ined that

Schererhad theRFC to:

            (Lqif1,cany,push,orpullfifteen poundsoccasionally and
            ten pounds frequently;stand orw alk fora com bined total
            of four hours in an eight-hour w orkday w ith norm al
            breaks;and sit six hours in an eight-hour w orkday w ith
            norm albreaks.Thew ork m ay notrequire clim bing ropes,
            ladders, or scaffolds and is lim ited to occasionally
            clim bing rampsorstairs.A dditionally,thew ork islim ited
            to occasionalbalancing,stooping,kneeling,crouching or
            crawling.Further, the w ork m ay not be at unprotected
            heightsorin thepresence ofdangerousm ovingm achinery

                                         8
             or vibration and is lim ited to occasionally operating a
             m otorvehicle.A sw ell,the work islim ited to occasional
             exposure to hum idity and w etness as w ellas occasional
             exposure to dust, odors, fum es, pulm onary initants,
             extrem e cold,and extrem e heat.

(Tr.23.)Inreachingthisfindinj,theALJconsideredScherer'smedicalrecordsfrom
her treatm ent by Dr.Pollack, Dr.Patricia Thompson at the Tom ball Regional

M edicalCenter,andJamieM arshallatQualityofLifeChiropractic.(Tr.23-26.)He
also considered thehearing testim ony ofSchererand amedicalexpert.(Tr.24-26.
The A LJ appropriately considered the com bined effects of a11 Scherer's

impairments, both severe and non-severe,including obesity,in determining her

residualfunctionalcapacity.(Tr.23.)
        Scherertestifedthatthatshecan liftfifteen poundsforlessthan athird ofthe

day andcould lifttenpoundsforathird oftheday.(Tr.59-60.)
        The A LJ found that the record disclosed no evidence of m anipulative

limitation.(Tr.21.)Dr.Bentlifcorroborated thisfinding in hishearing testimony.
(Tr.48-49.)Dr.Pollack found thatScherer'sneurologicalsystemswere negative
forweaknessorparesthesias(Gtpinsandneedles''),and thatSchererhadnormalgait
and fullstrength in August2015- atthebeginning ofthe claim ed disability period.

(Tr.366,368.)Dr.Patricia Thompson atthe TomballRegionalM edicalCenter
reportednormalmusculoskeletalandneurologicalftmction in December2015.(Tr.
357.)


                                        9
      lnMay2016,ScherertoldDr.bollackthatshedidnotwishtoundergosurgery
in partbecause she was able to conducther activities ofdaily living despite pain.

(Tr.409-10.) Dr.Pollack's clinical evaluations between September 2014 and
January 2017 consistently reflected norm alm uscle strength,fullpainless range of

motion ofa1lmajormusclegroupsandjoints,andnormalmotorfunctions.(Tr.363,
368,373,377,381,385,409-10,491,497.)Scherer'streatm entrecordsconsistently
iGreflectnormalmusculoskeletalandneurologicalfunction.''(Tr.337,363,409-10,
491,501.)TheALJfound thatScherer'streatmentrecordsreflected no symptoms
affecting Scherer's abilities to tdreach,handle,or grasp''.(Tr.21.) The court's
independentreview revealsthattherecord supportsthatconclusion.(Tr.336-37,
362-63,408-10,417,497,501.)
      TheALJ'SRFC detenuination w assupported by substantialevidence.

         v. Step Four

      A t step four,the A LJ found Scherer had no past relevant w ork to w hich she

could retum .(Tr.27.) Atthe hearing,the vocationalexpertcompared Scherer's
profile to the requirem ents for the occupations Scherer had before her claim ed

disability date,asdefinedintheDictionary ofOccupationalTitles.(Tr.70-71.)The
ALJbasedhisfindingonthevocationalexpert'stestim ony.(Tr.27.)Thecourtfinds
thatthe AI-J'sdeterm inationsatstep fourare supported by substantialevidence and

are notin error.



                                        10
         vi.Step Five

      Atstep five,theALJfoundthattherewerejobsin significantnumbersin the
nationaleconom y thatScherer could perform ,and therefore she wasnotdisabled.

(Tr.27-28.)Atthe hearing,the vocationalexperttestified thatan individualwith
Scherer's age,education,w ork experience,and R FC w ould be able to perform the

requirements oflight,unskilled occupations.(Tr.72.)Specifically,Scherercould
work asacleaner,aticketseller,andasmallproductsassembler.(Tr.72.)Thecourt
findsthatthe ALJ'Sdeterm ination atstep five issupported by substantialevidence

and is notih en-or.

   4.Scherer's A rgum ents

      A .C redibility D eterm inations

      Scherer argues that the AI-J im properly accorded lim ited weight to the

opii ons of Dr.Lee Pollack,Scherer's treating physician, and Dr.Bentlif,the

medicalexaminer.(D.E.13 at13.)The ALJ accorded the opinionslimited weight
becausetheywereinconsistentwiththetreatmentrecords.(Tr.26.)Thiscourtfnds
thatthe AIJ followed the correctlegalrules in evaluating these opinions and that

hiscredibility determ inationsare supported by substantialevidence.

      The A LJ determ ineshow m uch w eightto give a treating physician's m edical

opinions.N ewton,209 F.3d at 455. The A T-J w ill give the opinions controlling

weightifthey arew ellsupported by m edically acceptable diagnostictechniquesand


                                         11
notinconsistentwith substantialevidencein therecord.20 C.F.R.j404.1527(c)(2)
(2017);Newton,209F.3d at455.
     lfthe ALJ determ ines thatthe treating physician's opinions should notbe

given controlling w eight,the ALJ decideshow much w eight,ifany,to give to the

opinionsby considering the factorsunder20 C.F.R.j404.1527(c).Those factors
are (1)the length and frequency ofthe treatmentrelationship,(2)the nature and
extentofthe relationship,(3)thesupportability of the doctor's fndings,(4)the
consistency ofthefindingswith the restoftherecord,(5)thephysician'slevelof
specialization,and (6)any otherrelevantfactors.20C.F.R.j404.15274c)(2)V6)
(2017).The ALJ need notexpressly consider a11Section 404.1527(c) factors in
deciding to discount a treating physician'sopinion.F.g.,Jones v.Astrue,821 F.

Supp.2d 842,852 (N .D.Tex.2011).
           Treating Physician,Dr.Pollack

     Dr.Pollack found thatScherercould occasionally liftlessthan tenpotm dsand

never liftten pounds or more.(Tr.439.) He found that, during an eight-hour
workday, Scherer's impairm ents w ould often impact Scherer's attention and

concentration and require unscheduled breaks.(Tr.439.)Dr.Pollack found that
Scherer'simpairmentscauseda51 percentreductionincapacitytograsp,turn,and
twist her right hand. (Tr. 439.) He found a sixty percent reduction in fine
manipulation with the fingers in Scherer's righthand.(Tr.439.)He also found


                                     12
Schererw ould likelybeabsentm orethan fourtim esam onth duetoherim pairm ents.

(Tr.440.)
      The A LJ gave D r.Pollack's opinion lim ited w eight because his G'fndings of

broad and sw eeping lim itation''w ere inconsistentwith D r.Pollack's own clinical

evaluationsand with Scherer'sstatementsduring treatmentand in thehearing.(Tr.
439-41.)SchererarguesthatDr.Pollack'sassessmentbound the ALJto find that
Scherer is less capable oflifting than the RFC suggested.

      Applying theSection 404.1527 factors,the courtfindsthattherecord supports

theALJ'Sassessm ent.D r.Pollack isa specialistwho treated orexam ined Schererat

aboutsixteen appointm entsevery two to fourm onthsbetween Septem ber2014,and

January 2017.(Tr.360-493.)W hile these factsfavorcrediting his opinion more
                                            :

strongly,the balance ofthe Section 404.1527 factors supported the ALJ'S overall

assessm entofD r.Pollack's opinion.

      The ALJ considered inconsistencies betw een Dr.Pollack's conclusions and

his own treatm entrecords.A gain,Dr.Pollack's clinical evaluations consistently

reflectnorm almusclestrength,afullpainlessrange ofmotion ofallmajormuscle
groups and joints, norm al motor functions, ttnormal musculoskeletal and
neurologicalfunction,''and no hindrancesto reaching,handling,orgrasping.(Tr.
21,336-37,362--63,368,373,377,3S1,355,4QS-l0,417,491,497,501.)




                                       13
      TheALJalso found thatDr.Pollack'sopinion w asinconsistentwith Scherer's

statem ents.A tthe hearing,she testifed thatshe could com fortably liftfifteen pounds

forup to athird ofan eight-hourday,and could lifttenpoundsforathird ofan eight-

hourday.(Tr.59-60.)Scherertold Dr.Pollackthatshecouldperform heractivities
ofdaily living (Tr.410),and she reported improvementin hèralleged symptoms
withtreatment.(Tr.481,492.)
      TheALJnotedthatDr.Pollack specializesin neurology.(Tr.21).W hilethis
factorfavorsScherer,thebalance ofthe Section 404.1527 factorssupporttheALJ'S

assessm entofD r.Pollack'sopinion.Based on an independentreview oftherecord,

the courtsnds that the A LJ'S decision to accord D r.Pollack's assessm ent lim ited

weightw assupported by substantialevidenceand w asnotin error.

             M edicalExpert,Dr.Bentlf
      The ALJ'S decision to accord Dr. Bçntlifs opinion lim ited w eight is

suppoled by the record.Dr. Bentlifs initial opinion changed after Scherer's

attomey cross-examinedhim aboutDr.Pollack'smedicalopinions.(Tr.48-52.)The
ALJ gave Dr.Bentlif's opinions limited w eight because his opinion w as based

prim arily on Dr.Pollack'sassessm ent,w hich theALJalso accorded lim ited w eight.

(Tr.26.)Again,the ALJ'Sdecisionto accordDr.Pollack'sopinion limited weight
w as supported by substantial evidence.This courtfm ds,in turn,that the ALJ'S




                                         14
decision to grant lim ited w eight to D r.B entlif s opinion w as also supported by

substantialevidence.

      B .Failure to D evelop R ecord

      Scherer argues that the ALJ failed to properly develop the record by not

requesting further examination or imaging.(D.E.13 at 18.) She argues that a
consultative exam or a new M R.
                              I would have 1ed the A LJ to tènd ççfurtherupper

extremitylimitation.''(D.E.13at18.)Shearguesthattherecordindicatestherewas
an M RI in M ay 2015 that showed (smild to moderate foraminal stenosis (or
tightening ofthespinejattheC5-C6level.''(D.E.13at17.)AstheALJnoted,içthe
actualreportis notin the record.''(Tr.21.) Scherer arguesthatifthe ALJ had
considered thatM RI,he w ould have determined thatScherer's lifting ability was

m ore lim ited than thatreflected in herultim ate RFC.The courtfindsthatthe ALJ

did notcom m itlegalerrorby declining to furtherdevelop therecord.

      The responsibility to determ ine w hether a claim ant is disabled is reserved to

theCommissioner.20 C.F.R.jj404.1527(d)(2),416.9274*(2)(2017).Therefore,
an ALJ can interpret m edical evidence to determ ine whether the claim ant's

im pairm ents prohibithim from obtaining em ploym ent.See Taylor v.Astrue,480 F.

App'x 302,304 (5th Cir. 2012).The decision to obtain an additional expert
examination issolely w ithin the ALJ'Sdiscretion unlessthe récord establishesthat

anotherexamination isnecessary.See Sun v.Colvin,793 F.3d 502,509 (5th Cir.


                                         15
2015).G&Ar1ALJ'Sduty todeveloptherecordfurtheristriggeredonly when thereis
am biguous evidence orw hen the record isinadequate to allow forproperevaluation

oftheevidence.''M ayesv.M assanari,276F.3d 453,459.-60 (9th Cir.2001)(cited
in Manzano v.Berryhill,Civ.Action No.16-3496,2018 R             1518558,at*9 (S.D.
Tex.M ar.28,2018)).
      The courtfindsthatthe ALJ wasnotrequired to furtherdevelop the record.

The evidence w as not am biguous,and the record allow ed for proper evaluation of

the evidence.There w as am ple record evidence for the A LJ to m ake a disability

determ ination,including m onthsofm edicalrecordsand Scherer'stestim ony.Again,

Scherer'sdoctorconsistently reported thatshe had norm algaitand m usculoskeletal

functionsand fullpainlessrange ofmotion.(Tr.337,360-83,406,439-40,488.)
Scherertestified to the A LJ that she could com fortably lift tifteen pounds for up to

athird ofan eight-hourday and could liftten poundsforathird ofan eight-hourday.

(Tr.59--60.)Scherer'sphysicalevaluationstook place 9om afew monthsaûerthe
M ay 2015M RIto thebegirming of2017,providing substantialevidencefortheALJ

to discreditScherer'sclaim sofupperm obility lim itationsdueto foram inalstenosis.

Based on those findings,the AI,J concluded that Scherer's im pairm ents were a

minimallimitation onherability to work.(Tr.25)
      Scherer argues that the A LJ should have ordered a new M R I based on D r.

Bentlifstestimony.(D.E.13 at9.)TheALJaccordedDr.Bentlifsopinion limited


                                         16
   k
welght. As discussed above, that credibility determ ination w as suppoled by

substantialevidence.Therefore,the courtfindsthatD r.Bentlifstestim ony did not

require the A LJ to further develop the record.

       The A LJ'S decision notto orderfurtherexam ination w as notin errorand w as

supported by substantialevidence.

   5.C onclusion

       The court's review of the adm inistrative record reveals that substantial

evidence supportstheALJ'Sfindingsateach ofthe fvesequentialsteps.Therefore,

the ALJ'S decision denying Social Security benetits is supported by substantial

evidence and is consistentw ith the law .There isno genuine issue ofm aterialfact,

and summary judgmentisappropriate.Fed.R.Civ.P.56(a),(c).Accordingly,the
CourtGRAN IMS Defendant's cross-motion forsummary judgment,and DEM ES
Scherer'smotion forsummaryjudgment.
                   Signed atH ouston,Texason      Jk .sè2,a()19     .




                                                         Pe B ray
                                              U nited States M agistrate Judge




                                         17
